                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

HATTIE E. PHILLIPS,                          )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       No. 3:18-CV-478-HBG
                                             )
ANDREW M. SAUL, 1                            )
Acting Commissioner of Social Security,      )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 15].

       Now before the Court is Plaintiff’s Motion for Summary Judgment and Memorandum in

Support [Docs. 12 & 13] and Defendant’s Motion for Summary Judgment and Memorandum in

Support [Docs. 18 & 19]. Hattie E. Phillips (“Plaintiff”) seeks judicial review of the decision of

the Administrative Law Judge (“the ALJ”), the final decision of Defendant Andrew M. Saul (“the

Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s motion and

GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

       On December 5, 2014, Plaintiff protectively filed an application for disability insurance

benefits and supplemental security income benefits pursuant to Titles II and XVI of the Social

Security Act, 42 U.S.C. §§ 401 et seq. and 1381 et seq., claiming a period of disability that began



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
on February 15, 2012. [Tr. 14, 43–46, 89–90]. After her application was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ. [Tr. 56]. A hearing was held on May

2, 2017. [Tr. 802–40]. On November 27, 2017, the ALJ found that Plaintiff was not disabled.

[Tr. 14–25]. The Appeals Council denied Plaintiff’s request for review on September 7, 2018 [Tr.

3–7], making the ALJ’s decision the final decision of the Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on November 8, 2018, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through March 31, 2017.

               2. The claimant has not engaged in substantial gainful activity since
               February 15, 2012, the alleged onset date (20 CFR 404.1571 et seq.
               and 416.971 et seq.).

               3. The claimant has the following severe impairments: degenerative
               disc disease; anxiety; and depression (20 CFR 404.1520(c) and
               416.920(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926).

               5. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b) except can lift, carry, and push or pull up to twenty
               pounds occasionally and ten pounds frequently. She can sit for six
               hours and stand/walk for six hours in an eight-hour day with normal
                                                2
               breaks. The claimant can frequently reach overhead bilaterally. She
               can occasionally balance, stoop, kneel, crouch and crawl. The
               claimant can occasionally climb ladders, ropes, and scaffolds. She
               can have occasional contact with the public and understand,
               remember, and carry out simple instructions and task. She can adapt
               to work place changes that are occasionally and gradually
               introduced.

               6. The claimant is unable to perform any past relevant work (20
               CFR 404.1565 and 416.965).

               7. The claimant was born on April 5, 1978 and was 33 years old,
               which is defined as a younger individual age 18-49, on the alleged
               disability onset date (20 CFR 404.1563 and 416.963).

               8. The claimant has a limited education and is able to communicate
               in English (20 CFR 404.1564 and 416.964).

               9. Transferability of job skills is not material to the determination
               of disability because using the Medical-Vocational Rules as a
               framework supports a finding that the claimant is “not disabled,”
               whether or not the claimant has transferable job skills (See SSR 82-
               41 and 20 CFR Part 404, Subpart P, Appendix 2).

               10. Considering the claimant’s age, education, work experience,
               and residual functional capacity, there are jobs that exist in
               significant numbers in the national economy that the claimant can
               perform (20 CFR 404.1569, 404.1569(a), 416.969 and 416.969(a)).

               11. The claimant has not been under a disability, as defined in the
               Social Security Act, from February 15, 2012, through the date of
               this decision (20 CFR 404.1520(g) and 416.920(g)).

[Tr. 16–24].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

                                                3
whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

               if his physical or mental impairment or impairments are of such
                                                 4
              severity that he is not only unable to do his previous work but
              cannot, considering his age, education, and work experience, engage
              in any other kind of substantial gainful work which exists in the
              national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

              1. If claimant is doing substantial gainful activity, he is not disabled.

              2. If claimant is not doing substantial gainful activity, his
              impairment must be severe before he can be found to be disabled.

              3. If claimant is not doing substantial gainful activity and is
              suffering from a severe impairment that has lasted or is expected to
              last for a continuous period of at least twelve months, and his
              impairment meets or equals a listed impairment, claimant is
              presumed disabled without further inquiry.

              4. If claimant’s impairment does not prevent him from doing his
              past relevant work, he is not disabled.

              5. Even if claimant’s impairment does prevent him from doing his
              past relevant work, if other work exists in the national economy that
              accommodates his residual functional capacity (“RFC”) and
              vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her
                                                 5
v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s disability decision is not supported by substantial evidence

in several regards. First, Plaintiff claims that the ALJ improperly weighed the opinion of

psychological consultative examiner, Tracy Allred, Ed.D. [Doc. 13 at 12–18]. Additionally,

Plaintiff alleges that the ALJ erred by granting great weight to the opinions of the nonexamining

state agency consultants who did not review a complete medical record, including her treatment

with a therapist beginning in 2015. [Id. at 18–19]. Lastly, Plaintiff asserts that the ALJ “failed to

properly reconcile her RFC determination with the moderate limitations that she found at Step 3,

which were not properly supported by objective medical evidence.” [Id. at 19]. The Court will

review Plaintiff’s assignments of error in turn.

       A.      ALJ’s Treatment of Medical Opinions

               1.      Dr. Allred’s Opinion

       Plaintiff claims that the ALJ failed to explain her reasoning for not adopting Dr. Allred’s

opinion, and “did not address Dr. Allred’s specific opinion that Plaintiff would have moderate to

marked limitations in responding appropriately to usual work situations and to changes in a routine

work setting.” [Id. at 13, 17]. Plaintiff maintains that while the ALJ referenced objective medical

evidence and stated that the “overall objective evidence in total falls short of marked limitation”

in social interaction [Tr. 22], the ALJ “did not actually use this evidence in finding moderate

limitations.” [Doc. 13 at 17]. Plaintiff states that Dr. Allred’s opinion is supported by her

treatment records with Carolynn Carson, M.S., as well as Dr. Allred’s examination findings.



                                                   6
       The Commissioner responds that the ALJ appropriately found that the opinion was entitled

to some weight, and that the overall record supported moderate mental limitations. [Doc. 19 at

12]. Further, the Commissioner asserts that the ALJ accounted for the opined moderate to marked

limitation in responding appropriately to usual work situations and to changes in a routine work

setting in Dr. Allred’s opinion by restricting Plaintiff to work involving only occasional and

gradually-introduced workplace changes. [Id. at 12].

       Dr. Allred consultatively examined Plaintiff on June 13, 2017. [Tr. 794]. Dr. Allred

performed a clinical interview and mental status examination, and reviewed Plaintiff’s personal

and family history, vocational history, current symptomatology, and activities of daily living. [Tr.

794–96]. Dr. Allred diagnosed persistent depressive disorder (rule out major depressive disorder)

and rule out unspecified personality disorder. [Tr. 796].         Therefore, Dr. Allred opined that

Plaintiff’s ability to understand and remember was not significantly limited; her ability to sustain

concentration and persistence was mildly to moderately limited due to symptoms of depression;

her social interaction was moderately to markedly limited due to symptoms of depression as well

as the possibility of a personality disorder; and her ability to adapt and tolerate stress associated

with daily activities was moderately limited due to symptoms of depression as well as the

possibility of a personality disorder. [Tr. 796–97].

       Dr. Allred also completed a medical source statement of Plaintiff’s abilities to perform

mental work-related activities, and first opined that Plaintiff’s ability to understand, remember,

and carry out instructions was not affected by her impairments. [Tr. 798]. Dr. Allred further

opined that Plaintiff had moderate to marked limitations in the ability to interact appropriately with

the general public, supervisors, and co-workers, as well as respond appropriately to usual work

situations and to changes in a routine work setting. [Tr. 799].
                                                  7
        In the disability decision, the ALJ reviewed Dr. Allred’s opinion in detail [Tr. 21] and

noted that “[w]hile Dr. Allred gave the range of mildly to moderately in concentration and

persistence, the overall objective evidence supports a finding of moderate limitations in this area;

however, with respect to the moderate to marked limitations cited for social interaction, the overall

objective evidence in total falls short of marked limitations and supports a finding of moderate

limitations in this area.” [Tr. 22].

        Opinions from non-treating sources are never assessed for controlling weight but are

evaluated using the regulatory balancing factors set forth in 20 C.F.R. § 416.927(c). Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)). These

opinions are weighed “based on the examining relationship (or lack thereof), specialization,

consistency, and supportability.” Id. (citing 20 C.F.R. § 404.1527(c)). “Other factors ‘which tend

to support or contradict the opinion’ may be considered in assessing any type of medical

opinion.” Id. (quoting 20 C.F.R. § 404.1527(c)(6)). Ultimately, there is no rule that requires an

articulation of each of these factors. Albaugh v. Comm’r of Soc. Sec., No. 14-CV-10963, 2015

WL 1120316, at *6 (E.D. Mich. Mar. 11, 2015).

        The ALJ is not required to give “good reasons” for the weight assigned to the opinions of

non-treating and examining consultants, as “this requirement only applies to treating

sources.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010) (citing Smith v.

Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007)). However, “[u]nless a treating source’s

opinion is given controlling weight, the administrative law judge must explain in the decision the

weight given to the opinions of a State agency medical or psychological consultant . . . .”       20

C.F.R. § 416.927(e)(2)(ii).      Social Security Ruling (SSR) 96–6P provides that, although

“[a]dministrative law judges . . . are not bound by findings made by State agency . . . physicians
                                                 8
and psychologists . . . they may not ignore these opinions and must explain the weight given to the

opinions in their decisions.” 1996 WL 374180, at *3 (July 2, 1996).

       The Court notes that the ALJ’s failure to assign a specific weight to the opinion of a non-

treating physician has been found to be harmless error when the ALJ’s RFC determination is more

restrictive than the medical opinion or where the ALJ reviews the opinion throughout the RFC

determination. See, e.g., Marritt v. Comm’r of Soc. Sec., No. 3:18-CV-119, 2019 WL 95553, at

*6 (N.D. Ohio Jan. 3, 2019) (“The fact that the ALJ did not assign a specific weight to Dr.

Onamusi’s opinion is of little significance here. The ALJ’s RFC determination was more

restrictive than Dr. Onamusi’s opinion. Marritt does not explain how he was prejudiced by the

ALJ’s failure to state the specific weight assigned to Dr. Onamusi’s opinion.”); Bays v. Colvin,

No. 2:15-CV-170, 2016 WL 4384741, at *2 (E.D. Tenn. Aug. 17, 2016) (holding “the error in

failing to explicitly state the weight given to [a consultative examiner’s opinion] was harmless[,

as] [t]he ALJ discusses the substance of [the consultative examiner’s] opinion in multiple sections

of his opinion and noted the deficiencies he found in [the] opinion”); Rearden v. Colvin, No. 4:15-

CV-070-HBB, 2016 WL 1629377, at *8 (W.D. Ky. Apr. 22, 2016) (“Though the ALJ here did not

assign specific weight to the state agency psychologists, it can be inferred from the decision that

the ALJ rejected their findings.”). Therefore, the fact that the ALJ did not assign a specific weight

to Dr. Allred’s opinion on its own does not constitute a basis for remand.

       However, Plaintiff claims the ALJ improperly failed to address Dr. Allred’s opinion that

she would have moderate to marked limitations in responding appropriately to usual working

situations and changes in a routine work setting, as well as that Dr. Allred’s opinion was supported

by the examination findings. Further, Plaintiff asserts that the ALJ failed to explain her reasoning

for not adopting portions of the opinion.
                                                 9
       Ultimately, the Court finds that the ALJ’s treatment of Dr. Allred’s opinion is supported

by substantial evidence, as the ALJ found that Plaintiff had more restrictive limitations in

concentration and persistence, while also finding that the objective medical record only supported

moderate limitations in social interaction. See, e.g., Bays, 2016 WL 4384741, at *2 (“It is clear

that the ALJ did not give Dr. Wireman controlling authority because the ALJ concludes that the

claimant was not as limited as Dr. Wireman concluded.”).

       Further, the Sixth Circuit has held the failure to assign weight to the opinion of a

consultative examiner may constitute harmless error if the ALJ’s decision is otherwise supported

by substantial evidence. See Dykes ex. rel. Brymer v. Barnhart, 112 F. App’x 463, 468 (6th Cir.

2004) (“[I]f the refusal to even acknowledge the opinion of a treating physician was harmless error

in Heston, then the ALJ’s failure in the present case to discuss thoroughly the opinion of a

consultative examiner does not warrant reversal.”) (citing Heston v. Comm’r of Soc. Sec., 245 F.3d

528, 535 (6th Cir. 2001)). The ALJ noted that Plaintiff’s previous individual outpatient therapy

showed good progress, and reviewed Plaintiff’s counseling with Ms. Carson at Ridgeview from

October 16, 2015 through April 27, 2017 as indicating “that she made great strides and progress

i[n] working through her issues, completes her homework assignments, and successfully uses

emotion regulation management techniques.” [Tr. 21]. Additionally, the ALJ reviewed Dr.

Allred’s opinion and examination findings in great detail, including noting that Plaintiff has never

been hospitalized for mental health symptoms, her treatment for mental health symptoms occurred

approximately four years before the decision, her “[p]sychomotor behavior was restless and

attitude was cooperative,” and “[h]er speech was normal and she presented with an appropriate

affect and somewhat anxious mood.” [Id.].

       While Plaintiff argues that Dr. Allred’s opinion is supported by her examination findings
                                                10
and Ms. Carson’s treatment notes from therapy, the ALJ is tasked with interpreting the medical

evidence and the Court finds that the ALJ’s interpretation was within her “zone of choice.” See

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 407 (6th Cir. 2009) (holding that “[t]he substantial-

evidence standard . . . presupposes that there is a zone of choice within which the decisionmakers

can go either way” and that as long as substantial evidence supports the ALJ’s finding, the fact

that the record contains evidence which could support an opposite conclusion is irrelevant)

(quotations omitted); see also Huizar v. Astrue, No. 3:07CV411-J, 2008 WL 4499995, at *3 (W.D.

Ky. Sept. 29, 2008) (“While plaintiff understandably argues for a different interpretation of the

evidence from that chosen by the ALJ, the issue is not whether substantial evidence could support

a contrary finding, but simply whether substantial evidence supports the ALJ’s findings.”).

       Therefore, Plaintiff’s remaining contention is that the ALJ failed to address Dr. Allred’s

opinion that she would have a moderate to marked limitation in responding appropriately to usual

work situations and to changes in a routine work setting. [Doc. 13 at 13, 17]. The Commissioner

responds that the ALJ “reasonably accounted for such a limitation by restricting Plaintiff to work

involving only occasional and gradually-introduced workplace changes.” [Doc. 19 at 12].

       The ALJ alone is tasked with the responsibility of assessing a claimant’s RFC. 20 C.F.R.

§ 416.1546(c). “Although the ALJ may not substitute his opinion for that of a physician, he is not

required to recite the medical opinion of a physician verbatim in his residual functional capacity

finding.” Poe v. Comm’r of Soc. Sec., 342 F. App’x 149, 157 (6th Cir. 2009). Accordingly, the

“ALJ does not improperly assume the role of a medical expert by assessing the medical and non-

medical evidence before rendering a residual functional capacity finding.” Id. The Court finds

that the ALJ considered Dr. Allred’s opinion, and found that the record supported only moderate

limitations in social interaction and concentration and persistence. As Dr. Allred was not a treating
                                                 11
physician, the ALJ was not required to undergo a controlling weight analysis or provide good

reasons for not affording the opinion controlling weight, and the Court finds that the discussion of

the opinion allows the Court to trace the ALJ’s analysis. See, e.g., Maxwell v. Comm’r of Soc.

Sec., No. 2:17-cv-835, 2018 WL 2173591, at *10 (S.D. Ohio May 11, 2018) (“Here, while the

ALJ may not have adopted every possible limitation opined by the state agency consultants and

Dr. Sours, the ALJ’s mental RFC determination was supported by substantial evidence and is not

inconsistent with the medical opinions in the record.”), report and recommendation adopted by,

2018 WL 2463386 (S.D. Ohio June 1, 2018).

       Additionally, Plaintiff fails to demonstrate how the ALJ did not incorporate this assessed

impairment in the RFC determination through the limitation to work involving only occasional

and gradually-introduced workplace changes. Moreover, the challenged portion of Dr. Allred’s

opinion allegedly not considered in the RFC determination does not include a specific functional

limitation. Cf. Woodruff v. Astrue, No. 1:12-CV-1752, 2013 WL 821336, at *10 (N.D. Ohio Mar.

5, 2013) (“Here, despite granting Dr. Renneker’s opinion great weight, the ALJ did not include

limits on Plaintiff’s ability to sustain neck flexion in his calculation of her RFC. Because these

limitations conflict with the RFC—as the RFC contains no limits on these activities—SSR 96–8p

requires the ALJ to explain their omission. A review of the ALJ’s decision reveals that he did not

explain his reasons for rejecting these limitations.”).

       Although the ALJ did not explicitly state the weight afforded to the opinion, the Court finds

that any such error was harmless, as the ALJ considered the opinion and found that the medical

record supported no more than moderate limitations. See, e.g., Reeves v. Comm’r of Soc. Sec., 618

F. App’x 267, 272 (6th Cir. 2015) (indicating in dicta that “[a]lthough the ALJ did not assign a

specific weight to [the consultative examiner’s] opinion, he did emphasize” that the plaintiff failed
                                                  12
to return after the initial examination). Further, the Court finds that the ALJ’s consideration of the

opinion is supported by substantial evidence. Ultimately, “[r]emanding the case to have the ALJ

state [s]he gave the opinion a particular weight, either some or little, would be an inefficient use

of resources as it would not change the ALJ’s determination based [on] the ALJ’s opinion and

evidence      that     provides      substantial        evidence   to     support      the     ALJ’s

decision.” See Bays v. Colvin, No. 2:15-CV-170, 2016 WL 4384741, at *2 (E.D. Tenn. Aug. 17,

2016). Therefore, Plaintiff’s assignments of error with respect to Dr. Allred’s opinion do not

constitute a basis for remand.

               2.      Nonexamining State Agency Consultants

       Plaintiff asserts that the ALJ improperly afforded great weight to the opinions of the

nonexamining state agency consultants, despite the fact that these physicians did not review a

complete medical record. Plaintiff maintains that the nonexamining state agency consultants did

not review her treatment records with Ms. Carson, which she also claims that the ALJ ignored in

her RFC determination. [Doc. 13 at 18].            The Commissioner responds that although the

nonexamining state agency consultants did not review Plaintiff’s therapy records after their

opinions, the ALJ reviewed Plaintiff’s therapy notes from 2015 through 2017 in her decision.

[Doc. 19 at 15].

       Frank Kupstas, Ph.D., reviewed the evidence of record at the initial level of the agency’s

review on May 12, 2015, and first opined that Plaintiff had no limitations in understanding and

memory. [Tr. 416]. Dr. Kupstas then found that with respect to sustained concentration and

persistence, Plaintiff was not significantly limited in the ability to carry out simple or detailed

instructions, the ability to sustain an ordinary routine without special supervision, the ability to

work in coordination with or proximity to others without being distracted by them, and the ability
                                                   13
to make simple work-related decisions; and that she was moderately limited in the ability to

maintain attention and concentration for extended periods, the ability to perform activities with a

schedule, and the ability to work a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace. [Tr. 416–17]. Therefore,

Dr. Kupstas opined that Plaintiff would be able to maintain concentration, persistence, and pace

for low-level detailed tasks over a normal workday with appropriate breaks. [Tr. 418].

        With respect to social interaction, Dr. Kupstas found that Plaintiff was not significantly

limited in the ability to ask simple questions or request assistance, the ability to accept instructions

and respond appropriately to criticism from supervisors, the ability to get along with coworkers or

peers without distracting them, and the ability to maintain socially appropriate behavior; but that

she was moderately limited in the ability to interact appropriately with the general public. [Tr.

417]. Dr. Kupstas opined that Plaintiff would be able to relate appropriately with supervisors and

peers, as well as that she was able to interact with the general public adequately on an intermittent

basis. [Tr. 418]. Lastly, Dr. Kupstas found that Plaintiff was not significantly limited with respect

to adaption and able to adapt to routine changes in the workplace. [Tr. 417–18]. Robert de la

Torre, Psy.D., reviewed the evidence of record at the reconsideration level on October 14, 2015,

and affirmed Dr. Kupstas’ findings. [Tr. 443]. The ALJ afforded great weight to Dr. Kupstas and

Dr. Torre’s opinions, finding that they were consistent with the overall objective medical evidence.

[Tr. 23].

        “State agency medical consultants . . . are ‘highly qualified physicians and psychologists

who are experts in the evaluation of the medical issues in disability claims under the [Social

Security] Act.’” Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016) (quoting Soc.

Sec. Rul. 96–6p, 1996 WL 374180, at *2 (July 2, 1996)).                 Therefore, “[i]n appropriate
                                                  14
circumstances, opinions from State agency medical and psychological consultants and other

program physicians and psychologists may be entitled to greater weight than the opinions of

treating or examining sources.” SSR 96–6p, 1996 WL 374180, at *3. “One such circumstance

. . . [is] when the ‘State agency medical . . . consultant’s opinion is based on review of a complete

case record.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009) (quoting SSR

96–6p, 1996 WL 374180, at *3).

       “[B]efore an ALJ accords significant weight to the opinion of a non-examining source who

has not reviewed the entire record, the ALJ must give ‘some indication’ that he ‘at least considered’

that the source did not review the entire record. In other words, the record must give some

indication that the ALJ subjected such an opinion to scrutiny.” Kepke v. Comm’r of Soc. Sec., 636

F. App’x 625, 632 (6th Cir. 2016) (quoting Blakely, 581 F.3d at 409). “[A]n ALJ may rely on the

opinion of a consulting or examining physician who did not have the opportunity to review later-

submitted medical records if there is ‘some indication that the ALJ at least considered these facts’

before assigning greater weight to an opinion that is not based on the full record.” Spicer v.

Comm’r of Soc. Sec., 651 F. App’x 491, 493–94 (6th Cir. 2016) (quoting Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009)). The Sixth Circuit has found that an ALJ satisfied

Blakley by reviewing the medical evidence that was entered after the nonexamining state agency

consultant’s opinion, and explaining why the consultant’s opinion was afforded greater weight

despite the subsequent evidence. Id.

       Although the nonexamining state agency physicians did not review the complete medical

record, the ALJ summarized Plaintiff’s therapy treatment notes in the decision. [Tr. 22]. As the

Court has already detailed, the ALJ reviewed Plaintiff’s treatment records with Ms. Carson and

indicated that that “she made great strides and progress i[n] working through her issues, completes
                                                 15
her homework assignments, and successfully uses emotion regulation management techniques.”

[Tr. 21]. The ALJ also reviewed Plaintiff’s medical records from Ridgeview in between Dr.

Kupstas’ and Dr. Torre’s opinions and found that “[n]ew evidence did not indicate substantial or

material change in [the] severity of [Plaintiff’s] psychological symptoms or level of functioning.”

[Tr. 23]. The ALJ noted that “[u]dated medical evidence from Ridgeview indicated ongoing

treat[ment] and medication for major depressive disorder and therapy focus was on impact of

childhood abuse.” [Tr. 22]. Additionally, the ALJ detailed that Plaintiff’s “[m]ost recent medical

management note indicated some improvement on medication with refractory irritability two days

a week, [an] improved relationship with her daughter, [that she was] sleeping 8-10 hours, no

suicidal/homicidal ideation and no audio/visual hallucinations.” [Tr. 22–23].

       In the present case, Plaintiff correctly asserts that the nonexamining state agency

consultants did not review a medical record which included her continued treatment with Ms.

Carson. However, the ALJ’s decision reflects that she made an independent determination based

on all the medical evidence and that her analysis spanned the entire record. See Gibbens v. Comm’r

of Soc. Sec., 659 F. App’x 238, 247–48 (6th Cir. 2016) (affirming ALJ’s assessment of great weight

to the dated nonexamining state agency consultant’s opinion, rather than the current treating

physician opinion found to be inconsistent with the record, as “the ALJ’s own analysis clearly

spanned the entire record—through the final degenerative changes to [Plaintiff’s] spine that

culminated in a cervical discectomy and fusion, the last medical event included in the record”);

accord Mcwhorter v. Berryhill, No. 3:14-cv-1658, 2017 WL 1364678, at *12 (M.D. Tenn. Apr.

14, 2017); Quinlavin v. Comm’r of Soc. Sec., No. 15-cv-731, 2017 WL 583722, at *4 (N.D. Ohio

Feb. 14, 2017). Therefore, the ALJ subjected the opinions to “scrutiny” sufficient to find that she

considered that these nonexamining state agency consultants did not review the entire record. See
                                                16
Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 632 (6th Cir. 2016).

       B.      Moderate Limitations and the RFC Determination

       Plaintiff asserts that “[t]he ALJ did not utilize acceptable evidence to find that Plaintiff was

only moderately limited in all four areas of functioning when determining that Plaintiff did not

meet or medically equal a listing.” [Doc. 13 at 23]. Additionally, Plaintiff claims that “the ALJ

did not properly accommodate the limitations that she did find in her RFC determination.” [Id.].

               1.      Listing Analysis

       Plaintiff asserts that the ALJ improperly failed to “utilize objective medical evidence” in

finding moderate limitations during the step three analysis. [Doc. 13 at 22]. Ultimately, Plaintiff

claims that the ALJ erred by relying too heavily on her activities of daily living while assessing

the ability to understand, remember and apply information, as well as her concentration,

persistence, and pace, citing Warner v. Commissioner of Social Security, 375 F.3d 387, 392 (6th

Cir. 2004). [Id. at 20, 22]. With respect to social functioning, Plaintiff asserts that the ALJ

improperly relied upon her ability to interact with people that she sees frequently, including her

roommates and medical providers, and ignored treatment notes with Ms. Carson where Plaintiff

reported struggling to react appropriately to her own family. [Id. at 22, 23].

       The Commissioner responds that Plaintiff fails to point to specific medical evidence

establishing an extreme or two marked limitations as required by Listing 12.04 or 12.06, and

instead only claims that Dr. Allred’s opinion establishes marked limitations in the functional area

of interacting with others. [Doc. 19 at 8].

       At step three of the sequential evaluation, a claimant may establish disability by

demonstrating that his impairment is of such severity that it meets, or medically equals, one of the

listings within the “Listing of Impairments” codified in 20 C.F.R., Part 404, Subpart P, Appendix
                                                 17
1. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997); Foster v. Halter, 279 F.3d

348, 352 (6th Cir. 2001). The Listings describe impairments that the SSA considers to be “severe

enough to prevent an individual from doing any gainful activity, regardless of his or her age,

education, or work experience.” 20 C.F.R. § 404.1525(a). A claimant who meets the requirements

of a Listed Impairment will be deemed conclusively disabled, and entitled to benefits, but the

claimant has the burden to prove that all of the elements are satisfied. King v. Sec’y of Health &

Human Servs., 742 F.2d 968, 974 (6th Cir. 1984); see also Walters, 127 F.3d at 529. Only when

an impairment satisfies all of the Listing’s criteria will the impairment be found to be of listing

level severity. 20 C.F.R. § 404.1525(d).

       In determining whether an impairment is of listing level severity, the ALJ is tasked with

comparing the medical evidence of record with a Listing’s requirements. Reynolds v. Comm’r of

Soc. Sec., 424 F. App’x 411, 415 (6th Cir. 2011). However, the Sixth Circuit rejected “a heighted

articulation standard” with regard to the ALJ’s step three finding. Bledsoe v. Barnhart, 165 F.

App’x 408, 411 (6th Cir. 2006). “If a claimant does not have one of the findings, however, she

can present evidence of some medical equivalent to that finding.” Bailey v. Comm’r of Soc. Sec.,

413 F. App’x 853, 854 (6th Cir. 2011) (citations omitted). Yet, it is not sufficient to come close

to meeting the conditions of a Listing. See, e.g., Dorton v. Heckler, 789 F.2d 363, 367 (6th Cir.

1989) (affirming Commissioner’s decision that Plaintiff didn’t meet Listing where medical

evidence “almost establishes a disability”).       Plaintiff has the burden of proving that her

impairments meet or medically equal the criteria of Listing 12.04 and 12.06 by pointing to specific

medical findings that satisfy all of the criteria of the listing. Joyce v. Comm’r of Soc. Sec., 662 F.

App’x 430, 433 (6th Cir. 2016); Wredt ex rel. E.E. v. Colvin, No. 4:12-cv-77, 2014 WL 281307,

at *5 (E.D. Tenn. Jan. 23, 2014) (citations omitted).
                                                 18
       Listing 12.04 addresses depressive, bipolar and related disorders, while Listing 12.06

addresses anxiety related disorders. Applicable listings addressing mental health impairments

contain the following criteria: (1) “Paragraph A” criteria, impairment-related symptoms; (2)

“Paragraph B” criteria, impairment-related limitations; and (3) “Paragraph C” criteria, additional

functional criteria. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §§ 12.00(A), 12.04. “The common

functional limitations criteria in Paragraph B of Listing[ ] 12.04 [and 12.06]. . . require[s] the

claimant to show that [her] disorder(s) resulted in an “extreme limitation of one or marked

limitation of two, of the following areas of mental functioning: (1) understand, remember or apply

information; (2) interact with others; (3) concentrate, persist or maintain pace; (4) adapt or manage

oneself.” See Sanders v. Comm’r of Soc. Sec., No. 1:18-CV-1941, 2019 WL 2570494, at *12

(N.D. Ohio June 5, 2019) (internal citations omitted), report and recommendation adopted sub

nom., Sanders v. Saul, 2019 WL 2567718 (N.D. Ohio June 20, 2019); see 20 C.F.R. Pt. 404, Subpt.

P, App. 1 § 12.00(A)(2)(b).

       In the disability determination, the ALJ found that Plaintiff had moderate limtiations in

understanding, remembering, or applying information. [Tr. 17]. The ALJ noted that Plaintiff

stated that she has difficulty completing tasks and going to doctors visits without reminders, but

also that she could prepare meals, go to doctor’s appointments, take medications, and read, as well

as that she was able to respond to questions from mental providers. [Tr. 17–18]. The ALJ found

that Plaintiff had moderate limitations in interacting with others, as although she alleged difficulty

engaging in social activities and getting along with others, she was able to live with other people,

and that she had a good rapport with providers and good interactions with non-medical staff. [Tr.

18]. Next, the ALJ found that Plaintiff had moderate limitations in the ability to concentrate,

persist, or maintain pace, as Plaintiff was able to prepare meals, watch TV, and read. [Id.]. Lastly,
                                                 19
the ALJ found that Plaintiff had moderate difficulties in adaption, as while Plaintiff asserted that

she has difficulty dressing, she was able to self-care and care for children, and the claimant was

shown to have appropriate grooming and hygiene and calm mood and appropriate affect. [Id.].

       First, Plaintiff has failed to argue or point to specific evidence establishing that she has

marked limitations in understanding, remembering, or applying information, the ability to

concentrate, persist, or maintain pace, or adaption. Rather, Plaintiff asserts that Dr. Allred opined

that she was moderately to markedly limited in social interaction, including the ability to interact

with coworkers and supervisors, as well as the general public, and responding appropriately to

usual work situations and to changes in routine work settings. [Doc. 13 at 23].

       Further, the Court finds that the ALJ properly relied upon Plaintiff’s daily activities in

finding no more than moderate limitations in any paragraph B criteria. See, e.g., Delozier v. Saul,

No. 3:18-CV-197-DCP, 2019 WL 4647250, at *7 (E.D. Tenn. Sept. 24, 2019)

(“The Court does not find that the ALJ mischaracterized Plaintiff’s daily activities; but rather that

she appropriately assessed the totality of Plaintiff’s reported daily activities in reviewing the

paragraph B criteria. Further, the ALJ noted that the state agency psychological consultants found

that Plaintiff’s mental impairments did not meet or medically equal any of the Listings.”);

Edgington v. Berryhill, No. 1:18CV1736, 2019 WL 2870523, at *22 (N.D. Ohio June 6, 2019)

(“The Court finds substantial evidence supports the ALJ’s determination Edgington has a less than

marked restriction in understanding, remembering, and applying information. As the ALJ correctly

notes, Edgington reported that, although it may take additional time, she is able to perform multi-

step tasks such as preparing simple meals, performing household chores, shopping online,

managing her checking accounts, and driving to medical appointments.”), report and

recommendation adopted sub nom., Edington v. Berryhill, 2019 WL 2896053 (N.D. Ohio July 3,
                                                 20
2019)

         Plaintiff asserts that the Sixth Circuit “determined that while some weight is appropriate,

the usage of household activities to relate to the amount of pressure that Plaintiff can handle in

work is inappropriate.” [Doc. 13 at 20]. However, the authority relied upon by Plaintiff, Warner

v. Comm’r of Soc. Sec., does not address the ALJ’s consideration of daily activities in a paragraph

B analysis or any listing-level criteria. See 375 F.3d at 392. Rather, when addressing the

claimant’s credibility, the Sixth Circuit in Warner found that “[t]he administrative law judge

justifiably considered Warner’s ability to conduct daily life activities in the face of his claim of

disabling pain.” Id.

        Plaintiff also maintains that under Social Security Ruling 85-15, the ALJ erred by relying

upon her “ability to interact with people that she sees frequently and has known for years” when

assessing her degree of social functioning. [Doc. 13 at 22–23]. “The Court cautions against the

use of a claimant’s interactions with healthcare providers when assessing the capability to interact

appropriately with coworkers and supervisors.” Dorsey v. Berryhill, No. 3:18-CV-103-HBG, 2019

WL 1140178, at *5 (E.D. Tenn. Mar. 12, 2019); but see Bolen v. Saul, No. 1:19-CV-34-PPS, 2020

WL 1061227, at *2 (N.D. Ind. Mar. 4, 2020) (finding ALJ properly considered claimant’s ability

to live with others, noted cooperation at examinations, and lack of documented problems in

interactions with medical or non-medical staff when assessing ability to interact with others).

However, even a “cursory discussion of a particular listing does not require remand where the

ALJ’s opinion as a whole demonstrates sufficient consideration of the relevant evidence.” Devault

v. Comm’r of Soc. Sec., No. 14–11986, 2015 WL 7450399, at *2 (E.D. Mich. Nov. 24, 2015)

(internal citation omitted). Here, the Court finds that the ALJ’s subsequent discussion of Plaintiff’s

ability to interact with others, as previously detailed in this opinion, supports the finding of a
                                                 21
moderate limitation in social interaction.

       Further, the ALJ noted that the state agency psychological consultants did not find that

Plaintiff’s impairments met or equaled a listing [Tr. 18], and subsequently found that Dr. Allred’s

opinion only supported moderate limitations. See, e.g., Thomas v. Comm’r of Soc. Sec., No. 1:18-

CV-065, 2019 WL 1748512, at *7 (E.D. Tenn. Apr. 18, 2019) (finding substantial evidence to

support the ALJ’s determination that the plaintiff failed to show she met Listing 12.04, as the “ALJ

sufficiently explained his decision not to assign controlling weight to Dr. Spalding’s opinion” and

the state agency consultants did not find that the plaintiff met any mental impairment listing).

       Here, the ALJ properly relied on Plaintiff’s documented daily activities and the subsequent

discussion of Plaintiff’s treatment records and medical opinions to conclude that Plaintiff failed to

meet the paragraph B criteria of Listing 12.04 and 12.06. Accordingly, the Court finds that

substantial evidence supports the ALJ’s finding that Plaintiff’s mental impairments did not meet

or equal any Listings, and Plaintiff’s assignments of error do not constitute a basis for remand.

               2.      RFC Determination

       Plaintiff claims that the ALJ’s “RFC determination that [she] can perform simple, routine,

unskilled work” does not account for a limitation on her limitations in concentration, persistence,

or pace. [Doc. 13 at 19]. Therefore, Plaintiff contends that the ALJ’s failure to account for a

limitation in her concentration, persistence, or pace “necessitates that the ALJ did not present a

complete hypothetical to the VE.” [Id. at 21].

       Initially, “Plaintiff’s argument—that an ALJ’s findings at Step Three, which address

whether a claimant meets the requirements of a given Listing, must be incorporated into the RFC—

is unsupported by case law.” Hayman v. Berryhill, No. 3:16-cv-1998, 2017 WL 9476860, at *9

(N.D. Ohio Oct. 30, 2017). “The RFC is a subsequent determination that is distinct and separate
                                                 22
from Step 3.” Shinlever v. Berryhill, No. 3:15-CV-371-CCS, 2017 WL 2937607, at *4 (E.D. Tenn.

July 10, 2017) (citing Turbeville v. Colvin, No. 1:12-CV-061, 2014 WL 6605483, at *10 (M.D.

Tenn. Nov. 19, 2014) (“[Step Three and the RFC] are separate steps and a finding at one step does

not necessarily equate to the same finding being made at a later step.”)); see also Soc. Sec. Rul.

96-8p, 1996 WL 374184, at *4 (July 2, 1996) (“The adjudicator must remember that the limitations

identified in the ‘paragraph B’ and ‘paragraph C’ criteria are not an RFC assessment . . . .”).

       Further, Plaintiff’s reliance on Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516 (6th Cir.

2010), to argue that an RFC of simple, routine, and unskilled work does not accommodate

moderate limitations in concentration, persistence, or pace is misplaced.

       In Ealy, the Sixth Circuit concluded that an RFC and hypothetical question to a VE that

included the limitations of “simple repetitive tasks and instruction” failed to accurately represent

a medical opinion that assessed limitations of “simple, repetitive tasks [for] [two-hour] segments

over an eight-hour day where speed was not critical.” 594 F.3d at 516 (emphasis added). As later

clarified in Smith-Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426, 436–37 (6th Cir. 2014), the

problem in Ealy was that the RFC and hypothetical question “truncated the doctor’s specific

restrictions.” Distinguishing Ealy, the Smith-Johnson Court found “the limitation to simple,

routine, and repetitive tasks adequately conveys Smith–Johnson’s moderately-limited ability ‘to

maintain attention and concentration for extended periods’” because “[u]nlike in Ealy, Dr.

Kriauciunas did not place any concrete functional limitations on her abilities to maintain attention,

concentration, or pace when performing simple, repetitive, or routine tasks.” Id. at 437 (emphasis

added). Further, the Sixth Circuit has more recently held that “[c]ase law in this Circuit does not

support a rule that a hypothetical providing for simple, unskilled work is per se insufficient to

convey moderate limitations in concentration, persistence and pace.” Kepke v. Comm’r of Soc.
                                                 23
Sec., 636 F. App’x 625, 635 (6th Cir. 2016).

       Here, Plaintiff’s RFC allowing for simple instructions and tasks coincides with the

nonexamining state agency psychological consultants’ opinions that Plaintiff was not significantly

limited in her ability to carry out simple or detailed instruction or the ability to make simple work-

related decisions and sustain an ordinary routine without special supervision. [Tr. 416–17]. Dr.

Kupstas opined that Plaintiff would be able to maintain concentration, persistence, and pace for

low-level detailed tasks over a normal workday with appropriate breaks. [Tr. 418]. Similarly, Dr.

Allred opined that Plaintiff’s ability to sustain concentration and persistence was mildly to

moderately limited, and Plaintiff’s ability to understand, remember, and carry out instructions was

not affected by her impairments. [Tr. 796–98].

       In addition, Plaintiff’s RFC does not conflict with the moderate limitations they assessed,

or the alleged moderate to marked limitations in the ability to respond appropriately to usual work

situations and to changes in a routine work setting in Dr. Allred’s opinion, as Dr. Allred “did not

place any concrete functional limitations on her abilities to maintain attention, concentration, or

pace when performing” simple and low-level detailed tasks. See Smith-Johnson, 579 F. App’x at

437. Although the ALJ found that the medical record supported only moderate limitations, the

ALJ further incorporated her consideration of Dr. Allred’s opinion that Plaintiff was moderately

limited in the ability to respond appropriately to usual work situations and to changes in a routine

work setting through the limitation to work place changes that are occasionally and gradually

introduced. See id. at 436–37 (“Here, the limitation to simple, routine, and repetitive tasks

adequately conveys Smith–Johnson's moderately-limited ability ‘to maintain attention and

concentration for extended periods.’ . . . Second, Dr. Kriauciunas's conclusion that Smith–Johnson

is moderately limited in her ability ‘to respond to changes at work’ is reflected by the terms
                                                 24
’routine’ and ‘repetitive.’”); Bennett v. Berryhill, No. 2:17-CV-00218, 2019 WL 845821, at *9

(E.D. Tenn. Jan. 3, 2019) (“In the absence of expert recommendations identifying any work

restrictions for Bennett, the ALJ was entitled to wholly reject mental limitations for purposes of

the RFC and hypothetical questions. Instead, he gave Bennett the benefit of the doubt as to the

severity of his mental restriction by applying a general restriction.”). The Court has already found

that the ALJ’s treatment of Dr. Allred’s opinion was supported by substantial evidence.

        The RFC is the most an individual can do despite her limitations. 20 C.F.R. §

416.945(a)(1). When determining a claimant’s RFC and the corresponding hypothetical, the ALJ

need only include those limitations found to be “credible” and supported by the record. See Casey

v. Sec’y of Health and Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993)). The RFC

determination is expressly reserved for the Commissioner, not medical experts. 20 C.F.R. §

404.1546. Ultimately, the Court finds that the ALJ’s RFC determination was supported by

substantial evidence and that the ALJ accounted for Plaintiff’s limitations in concentration,

persistence, or pace.

VI.     CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 12] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 18] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.


                                              United States Magistrate Judge




                                                25
